DETAILED ACTION
In view of the claim amendments and arguments presented in the Amendment filed on July 20, 2022, the Detailed Action issued April 22, 2022, where Claims 1 and 3-9 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

DISPOSITION OF CLAIMS
Claims 10-11, 13-17 and 20 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 10-11, 13-17 and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The limitations set forth in independent Claim 10 regarding a cylinder head assembly for an internal combustion engine wherein the upper cylinder head water jacket receives a first flow of coolant at the water jacket first end to cool exhaust gas flow in an exhaust manifold, and (((subsequently supplies the first flow of coolant to the upper turbocharger housing water jacket and the upper wastegate housing water jacket disposed at the water jacket second end))), wherein the lower cylinder head water jacket receives a second flow of coolant at the water jacket first end to further cool the exhaust gas flow, and (((subsequently supplies the second flow of coolant to the lower turbocharger housing water jacket and the lower wastegate housing water jacket disposed at the water jacket second end))), in combination with the remaining limitations set forth respectively in Claim 10 are not disclosed nor taught by the prior art. (((Emphasis added)))

      Concerning the closest prior art, (Wade2011 – US 2011/0173972 A1) discloses essentially almost all the limitations of claim 10 as discussed in the final office action mailed on April 22, 2022 (Page 4: Similar limitations on claim 1 rejection under 35 U.S.C. 102).

However, neither (Wade2011 – US 2011/0173972 A1) nor the related prior art discloses a cylinder head assembly for an internal combustion engine wherein the upper cylinder head water jacket receives a first flow of coolant at the water jacket first end to cool exhaust gas flow in an exhaust manifold, and (((subsequently supplies the first flow of coolant to the upper turbocharger housing water jacket and the upper wastegate housing water jacket disposed at the water jacket second end))), wherein the lower cylinder head water jacket receives a second flow of coolant at the water jacket first end to further cool the exhaust gas flow, and (((subsequently supplies the second flow of coolant to the lower turbocharger housing water jacket and the lower wastegate housing water jacket disposed at the water jacket second end))). (((Emphasis added)))

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                 

/GRANT MOUBRY/Primary Examiner, Art Unit 3747